Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 December 1823
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        My dear friend
                        La grange decembre 20h 1823
                        
                    It is a very long while since my eyes were gratified with a sight of Your Handwriting: I know that Occupation is a fatigue to you and would not Be importunate. But when You indulge the pleasure to Converse with absent friends  Remember few are as old, and None Can Be More Happy than I am, in the testimonies of Your welfare and Affection.Every Account I receive from the U.S. is a Compensation for European disappointments and disgusts. there our  Revolutionary Hopes Have Been fulfilled, and altho I must admire the observations of such a witness as My friend Jefferson, we May enjoy the Happy thought that Never a Nation Has been so Compleatly free, so Rapidly prosperous, so generally enlightened. Look on the Contrary to old Europe. Spain, portugal, italy, Amidst the patriotic wishes of the less ignorant part of the people, and the noble sentiments of a few distinguished Characters Have shown themselves Unequal to a Regeneration, less on Account of the Criminal attacks of diabolical Alliance, and the perfidious friendships of Great Britain, than Because the great Masses are still Under the influence of prejudice, superstition, vicious Habits, and Because intrigue and Corruption Have found their Way Among the Aristocratical part of their patriots. German patriotism and philanthropy evaporates in Romantic Ideology; two Nations alone, french and english, or one of them, could take the lead  in european emancipation. But in england Both Whigs and tories are tenacious of a double Aristocracy, their own with Respect to the Commoners, that of their island over all the Countries of the Earth. there is, I am told, more liberality Among their Radicals; But Hitherto we Must take them at their word, as power is elsewhere, and they do Nothing to obtain it. You Have Been a sharer, my dear friend, in My enthusiastic french Fopes: You Have seen the people of france truly  great Nation when the Rights of Mankind proclaimed Conquered, supported by a whole population were set up, as the new imported American doctrine, for the instruction and example of europe, when they Might Have Been the sole object and the glorious price of the first irresistable impulsion which Has since Been spent into other purposes By the subsequent  vicissitudes of Government; the triple Counterrevolution of Jacobinism, Bonapartism, and Bourbonism, in the first of which disguised Aristocracy Had also a great part, Has worn out the springs of energetic patriotism. The french people are Better informed, less prejudiced, more at their ease on the point of property, industry, Habits of social equality in Many Respects, than before the Revolution. But from the day when the National Constitution made, sworn, worshiped by themselves was thrown down on a level with the edicts of Arbitrary kings, to the present times when a chartre octroyée is invocated by the more liberal Among our publicists, so many political Heresies Have Been professed, so dismal instances of popular tyranny  are Remembered, so able institutions of despotism Have crushed all Resistance, that, if you Except our young generations, egotism and Apathy, not excluding General discontent, are the prevailing disposition. in the Mean while all adversaries of Mankind, coalesced kings, British Aristocrats, Continental nobles, Coblentz Emigrants, Restored Jesuits, are pushing their plot with as much fury But more Cunning than they Had Hitherto evinced. emperor Alexander is Now the chief of the European Counter Revolution: What He and His Allies will do, either in Concert, or in competition with england to spoil the game of greece, and to Annoy the New Republics of America I do not know; But although the policy of the U.S. Has Been Hitherto very prudent, it seems to me they Cannot Remain wholly indifferent to the destruction, on the American Continent, of every Right proclaimed in the immortal declaration of independence.Among the destitutions which the Spirit of Counter Revolution, and priest Craft Are every day operating in the french seminaries of learning there is one victim which Cannot But Be particularly interesting to you. I mean M. Botta the Author of an italian history of the war of independance, translated first in french, and since Under your auspices in english. M. Botta who Has obtained your Approbation, fully deserves it, and Has a proper sense of the testimonies of Your esteem was a peaceful, worthy principal of the College of Rouen where his Rector ship has been taken from him, Under no plausible pretence,  unless it is for the supposed Congeniality of his opinion with our American doctrines. He Had at first, or rather His friends Had for Him the idea of His going to the U.S. But Age, Bad Health, a family of children Keep him in france: I Have Been Applied to on the subject of An American subscription in his Behalf. don’t you think, my dear friend, it might take place, and then who Could be Better fit to Give it proper weight and effect than You who Have valued the Work, and the Historian so far as to superintend a translation for the Benefit of the American Youth, and give Him personal marks of Your Regard?I Have Been desired to enquire whether You Have Received from doctor defendente Sacchi a Copy of a Moral Novel, Called Oriele; the Hero of the tale is Made to travel throughout the U.S. where He Has the pleasure to Converse with Mr Jefferson when due Hommage is paid to the venerated interlocutor. Another Copy Has Been sent to the American Philosophical Society at Philadelphia. No answer Has Come to Hand. The doctor is a Respectable scientific inhabitant of Paris, Chief Redacteur of an important work, Collection of the Classical Metaphisicians. You will easily see By  Whom of our friends I am in this Affair Commissioned. He is well, And so Are Both our families who Request their Best Respects to be presented to You. Remember me to Mrs Randolph and Receive the Most Affectionate Good wishes of Your old tender friend
                        Lafayette
                    PS.I was preparing to send the Above Letter when I Have Been Blessed with Yours, November 4h inclosing one for M. de Tracy. How deeply I Have Been Affected with the Account you Give me of Your Health, and the affectionate expressions of Your sentiments for me, Your friendly Heart will Better feel than words Could tell. I shall Answer you in a short time. But must Here express the pleasure of a paternal friend when I found in Your letter and Had to Communicate to Miss Wright Your Opinion of a few days in Athens, which Her High veneration for you makes her so worthy to enjoy.  I shall in some time send you a short biographical note for good Mr Botta.I am for the second time a Great Grand father. The whole family Beg to be Respectfully Remembered.